The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-6 and 16-24 are pending in the Claim Set filed 1/11/2021.
Claim 1 has been amended.
Claims 2, 3, 7-15 are canceled.
Applicant's election of agent species is bucillamine.
Herein, claims 1, 4-6 and 16-24 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1-6 and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nyunt (US 20090238810, cited in IDS filed 12/11/2019) [Nyunt] in view of Alster et al (US 20160106775, cited in the IDS filed 12/11/2019 [Alster] and Acharya et al (US 20150190279, cited in the IDS filed 12/11/2019) is withdrawn in view of the amendments to the claims.


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that 

Claims 1, 4-6 and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nyunt (US 20090238810, cited in IDS filed 12/11/2019) [Nyunt] in view of Nanduri et al (US 20110104206) [Nanduri], Yanagi et al (Subconjunctival Administration of Bucillamine Suppresses Choroidal Neovascularization in Rat, Investigative Ophthalmology & Visual Science, November Vol. 43, No. 11, p.3495, 2002) and Alster et al (US 20160106775, cited in the IDS filed 12/11/2019 [Alster].
Regarding claims 1, 4-6 and 16-24,
Nyunt teaches a method for increasing lipid secretion (i.e., enhancing a barrier function of a lipid layer by increasing a serum level of high density cholesterol comprising treating dry eye symptoms ([0006]; [0013], [0047]; claims 1-5) from a meibomian gland wherein functions of meibomian glands are improved [0065]), comprising topically administering to the eye of the patient in need thereof an ophthalmic composition (ophthalmic composition is administrated to the eye [0065]) comprising an ophthalmically-acceptable carrier (i.e., the ophthalmic composition agents mixed with water and saline (carrier) [0061] and an effective amount of at least one agent which increases lipogenesis in the meibomian gland or increases 
Nyunt teaches that the agent comprising a sulfhydryl group in provided within a range of0.005 to 2 w/v %, preferably 0.05 to 0.5 w/v %, more preferably 0.1 to 0.2w/v% [0048] (claims 8-11, so that it would have been well within the purview of one ordinary skill the art to provide a composition that comprises between about O .1 μM to about 1 μM of the agent by following the guidance provided by Nyunt. Furthermore, Nyunt teaches that the composition is provide in a liquid form that further comprises fennel oil, which is a vegetable oil ([0043]; [0059]; see entire document). 
Nyunt differs from the claims in that the documents does not teach the administering to the eyelid margin of the patient in need thereof an ophthalmic composition comprising at least one agent, wherein the agent comprises a sulfuryl group, e.g., bucillamine and a keratolytic agent. 
However, Nanduri, Yanagi and Alster, as a whole, cure the deficiencies.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for increasing lipid secretion comprising treating eye symptoms by as atught by Nyunt by administering to the eyelid margin of the patient in need thereof an ophthalmic composition comprising at least one agent in view of the teachings of Nanduri. One skilled in the art would have been motivated to do so because application of therapeutic compositions to the outer surface of the upper eyelid or eyelids and optionally to at least one lower eyelid of a human patient greatly aids absorption of any therapeutic agent as taught by Nanduri.
Yanagi teaches that the average size of choroidal neovascularization (CNV) lesions was reduced in the bucillamine treated eyes compared with the control eyes. Subconjunctival injection maximized the ocular drug concentration while minimizing the blood concentration of the drug compared with 
	Alster teaches a method for treating meibomian gland dysfunction in a patient in need thereof, comprising topically administering to the patient a composition that reaches the eyelid margin of the patient, wherein the composition comprises a therapeutically-effective amount of at least one keratolytic agent in an ophthalmically-acceptable carrier, wherein the keratolytic agent is selenium disulfide (reads on claims 6 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for increasing lipid secretion comprising enhancing a barrier function of a lipid layer as taught by Nyunt in accordance with the teaching of Nanduri, Yanagi and Alster, as a 
Thus, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Nyunt, Nanduri, Yanagi and Alster, as a whole.

Response to Arguments
Applicant argue that neither Alster nor Acharya teach the application of bucillamine nor a compound with any of the structures provided above to an eyelid margin. Applicants argue that the Office fails to provide any reason for the skilled artisan to instead apply a compound and lists brucellamine in a list of compounds without any associated structures, not bucillamine. Applicants argue that neither Nyunt, Alster, nor
Acharya, alone or in combination, teach all the elements of claim 1.

Applicant’s arguments have been fully considered but they are not persuasive, because in accordance with the New Grounds of rejection as set forth above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for increasing lipid 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626